UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1254



MEI JING GUO,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 28, 2008            Decided:   September 12, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael Brown, LAW OFFICES OF MICHAEL BROWN, New York, New York,
for Petitioner.    Gregory G. Katsas, Acting Assistant Attorney
General, Alison Marie Igoe, Senior Litigation Counsel, Jeffrey L.
Menkin, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Mei Jing Guo, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board of

Immigration   Appeals   (“Board”)   dismissing   her   appeal   from   the

immigration judge’s denial of her motion to reopen.              We have

reviewed the record and the Board’s order and find no abuse of

discretion. See 8 C.F.R. § 1003.23(b)(1)(iv) (2008) (setting forth

standard of review).    Accordingly, we deny the petition for review

for the reasons stated by the Board.     See In re: Guo (B.I.A. Jan.

30, 2008).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                        PETITION DENIED




                                    2